office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 bpo'hara postf-163074-04 uilc date april to associate area_counsel phoenix large mid-size business attn rick v hosler third party communication none date of communication not applicable from robert m brown associate chief_counsel income_tax accounting ------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend corp a ------------------- corp b ------- corp e -------------------------------------- year ------- date date ------------------- date -------------------------- date ----------------------- ---------------------- postf-163074-04 date -------------------------- date -------------------------- date -------------------------- date -------------------------- date --------------------------- date -------------------------- dollar_figurea ----------------- dollar_figureb ----------------- dollar_figurec ------------ this chief_counsel_advice responds to your request for our assistance in the above- captioned case chief_counsel_advice is open to public inspection pursuant to the provisions of sec_6110 of the internal_revenue_code the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 also authorizes the service to delete information that is protected from disclosure before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the chief_counsel_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of an unredacted version of this document to the taxpayer or their representative the recipient of this document may share an unredacted version only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the chief_counsel_advice issue what is corp a’s adjusted_basis in three promissory notes received by corp a under the terms of a sale and assignment agreement executed by corp b and corp a conclusion corp a’s adjusted_basis in three promissory notes received by corp a under the terms of a sale and assignment agreement is equal to the dollar_figurec given by corp a to corp b plus the value of the obligations assumed by corp a to make lease payments under the master leases for the date to date period corp a’s basis in the notes does not include the payment obligations that it assumed from corp b for the date to date period that only the master leases are in effect postf-163074-04 facts in year corp a an accrual basis taxpayer sold stock in one of its subsidiaries resulting in a consolidated capital_loss in the year the capital_loss would have expired corp a entered into a number of transactions designed to generate capital_gains one of which is described below step three limited_partnerships owners owned certain equipment leased to various users under numerous lease agreements user leases the user leases began on date and ended on various dates the latest of which is date step on date owners and corp b entered into three master leases under which corp b acquired the owners’ lessor rights to the equipment for a period beginning date and ending on various dates the latest of which is date in exchange for the lessor rights corp b was required to make lease payments to owners for the entire master lease period the master lease obligations the master leases provide that if corp b assigns its master lease obligations corp b’s assignee must prepay the lease payments under the master lease accelerated lease payments which amounts to a payment of dollar_figurea further as part of the agreement between owners and corp b owners assigned all of their rights and obligations under the user leases to corp b step on date corp b sold its rights to receive the lease payments from the users under the user leases to corp e although the user lease payments were stripped corp b was still obligated to pay to owners the required lease payments during the user lease period and beyond in exchange for the lease payments corp b received three promissory notes from corp e the corp e notes with an aggregate face_amount of dollar_figureb step on date corp a and corp b entered into a sale and assignment agreement under the sale and assignment agreement corp a acquired from corp b the right to use the equipment covered by the master leases after the expiration of the user leases ie from date to date and the corp e notes in exchange for the date to date leasehold rights and the corp e notes corp b acquired from corp a dollar_figurec and the assumption by corp a of corp b’s master lease obligations which because corp a was corp b’s assignee was a dollar_figurea accelerated lease payment due on date see step step date corp e paid corp a dollar_figureb in satisfaction of the corp e notes postf-163074-04 step date date and date corp a made accelerated lease payments under the master leases to corp b law and analysis as an initial matter we conclude that no basis should be assigned to corp a’s leasehold rights under the master leases ie corp a’s right to use the master lease property from date to date corp a simply assumed corp b’s obligation to make payments under the master leases for the period corp a is entitled to use the property the period after the user leases expire until the master leases expire consequently corp a does not get basis with respect to the payment obligations that it assumed from corp b for the period that only the master leases are in effect with respect to this aspect of the transaction corp a acquired a leasehold interest in the equipment from date to date in exchange for assuming corp b’s leasehold obligations attributable to date to date the below analysis addresses therefore whether the other obligations assumed by corp a are included in the basis of the corp e notes while both the field and corp a agree that the dollar_figurec corp a paid to corp b is included in the basis of the corp e notes the parties disagree as to the treatment of the assumption by corp a of corp b’s obligation to make lease payments under the master leases during the period date to date that both the user leases and the master leases are in effect the overlap period the field argues that these overlap-period liabilities assumed by corp a arise out of the provision of property to corp a with the result that corp a gets a current basis in the corp e notes attributable to the liability assumption to the contrary corp a argues that the liability arises out of the use of property by corp a with the result that corp a gets a deferred basis in the corp e notes attributable to the liability assumption sec_1012 of the code provides in general that the basis_of_property shall be the cost of such property sec_1_1012-1 of the income_tax regulations provides that the cost of property is the amount_paid for property in cash or other_property part of the cost of property and thus an amount also included in the basis of such property is any liability incurred including a liability of the seller assumed by the taxpayer as consideration for the property to purchase the property 331_us_1 441_f2d_465 5th cir 103_tc_501 sec_1_461-1 provides generally that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability the internal_revenue_service made clear in the preamble to the final regulations implementing sec_461 that postf-163074-04 the economic_performance rules must be satisfied in determining whether an item is taken into account in computing basis preamble to t d fed reg date c b see also sec_1_446-1 amounts a taxpayer expends must be incurred before being taken into account in computing basis thus an assumed liability is only to be included in the adjusted_basis of property if the all-events test is met and economic_performance has occurred with respect to the assumed liability in the instant case all the events have occurred that establish the fact of the liability and the amount of the liability can be determined with reasonable accuracy the issue therefore is when economic_performance with respect to the overlap-period obligations that corp a assumed is satisfied which is when such obligations are taken into account in computing basis sec_461 provides rules as to when economic_performance occurs which depends on the type of liability sec_461 provides that if the liability of the taxpayer arises out of the providing of property to the taxpayer by another person economic_performance occurs as the person provides such property see also sec_1 d and sec_461 provides that if the liability of the taxpayer arises out of the use of property by the taxpayer economic_performance occurs as the taxpayer uses such property see also sec_1_461-4 sec_461 and sec_1_461-4 provide that if the liability in question does not arise out of one of the enumerated situations described in sec_461 and the regulations thereunder then economic_performance occurs as payment is made to the person to whom the liability is owed the characterization of the liability assumed by corp a in the instant case depends on a close examination of the facts we view the liability either as having arisen out of the provision to corp a of property or because the liability is not covered by any of the enumerated situations described in sec_461 and the regulations thereunder a payment_liability in either case corp a gets current basis in the corp e notes attributable to the assumption by corp a of corp b’s obligation to make lease payments for the overlap period of the master leases during the overlap period we reasonably could view the liability of corp a to make payments under the master leases as having arisen from the provision to corp a of property by corp b specifically the corp e notes under this view pursuant to sec_461 corp a satisfied the economic_performance requirement when corp b provided the corp e notes to corp a corp a argues that the liability assumed by corp a is a use liability under sec_461 during the overlap period however corp a did not have the use of the property in question the equipment during that period users had use of the equipment moreover the lease payments payable by the users for_the_use_of the property had been stripped and were payable to corp e not corp a therefore the liability assumed by corp a cannot be characterized as a use liability furthermore if postf-163074-04 not viewed as a liability arising out of the provision of property to corp a under sec_461 and because it is not a use liability then the liability would be an other liability or payment_liability not characterized as a liability described in sec_461 or the regulations thereunder in that case sec_1_461-4 provides that economic_performance occurs as corp a makes payments in satisfaction of the liability to owners the party to which the liability is owed here corp a made accelerated lease payments under the master leases to owners at the time it received the corp e notes in summary regardless of whether the overlap-period liabilities assumed by corp a are viewed as having arisen from the provision of property to corp a or as a payment_liability they should be included in the adjusted_basis of the corp e notes when corp e paid corp a in satisfaction of the corp e notes corp a’s basis in the corp e notes included the dollar_figurec and the value of the liabilities assumed by corp a to make lease payments under the master leases for the overlap period this document is directed only to the office requesting it sec_6110 provides that it may not be used or cited as precedent please call if you have any further questions
